

116 HR 1285 IH: Improving Access to Traditional Banking Act of 2019
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1285IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mr. David Scott of Georgia introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Consumer Financial Protection Act of 2010 to establish an Office for Under-Banked,
			 Un-Banked, and Underserved Consumers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Improving Access to Traditional Banking Act of 2019. 2.Office for Under-Banked, Un-Banked, and Underserved ConsumersSection 1013 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493) is amended by adding at the end the following:
			
				(i)Office for Under-Banked, Un-Banked, and Underserved Consumers
 (1)EstablishmentBefore the end of the 90-day period beginning on the date of the enactment of the subsection, the Bureau shall—
 (A)establish an Office for Under-Banked, Un-Banked, and Underserved Consumers (hereinafter referred to as the Office), the functions of which shall include activities designed to better assess the reasons for the lack of, and help increase the participation of, under-banked, un-banked, and underserved consumers in the banking system; and
 (B)lead coordination between the appropriate Federal banking agencies, the National Credit Union Administration, and State banking supervisors on this matter to ensure the most efficient and effective use of governmental resources.
						(2)Duties
 (A)ResearchThe Office shall conduct research to identify any causes and challenges contributing to the decision of individuals who, and households that, do not initiate or maintain on-going and sustainable relationships with depository institutions, including consulting with trade associations representing minority depository institutions, organizations representing the interests of traditionally underserved consumers and communities, organizations representing the interests of consumers (particularly low- and moderate-income individuals), civil rights groups, community groups, consumer advocates, and the Consumer Advisory Board about this matter.
 (B)Best practices and strategiesThe Office shall identify best practices and develop and implement strategies to increase the participation of under-banked, un-banked, and underserved consumers in the banking system.
 (C)Financial educationThe Office shall identify and develop strategies to increase financial education to under-banked, un-banked, and underserved consumers.
						(D)Report
 (i)In generalThe Office shall submit a report to Congress, within two years of the establishment of the Office and every 2 years thereafter, that identifies any factors impeding the ability to, or limiting the option for, individuals or households to have access to on-going and sustainable relationships with depository institutions to meet their financial needs, discusses any regulatory, legal, or structural barriers to enhancing participation of under-banked, un-banked, and underserved consumers with depository institutions, and contains regulatory and legislative recommendations to promote better participation for all consumers with the banking system.
 (ii)Timing of reportTo the extent possible, the Office shall submit each report required under clause (i) during a year in which the Federal Deposit Insurance Corporation does not issue the report on encouraging use of depository institutions by the unbanked required under section 49 of the Federal Deposit Insurance Act.
 (3)Use of all available informationThe Bureau and the Office, in carrying out this subsection, and each Federal agency specified under paragraph (1)(B), in coordinating with the Bureau, shall use all available data sources when researching participation of under-banked, un-banked, and underserved consumers in the banking system..
		